Title: From Thomas Jefferson to John Barnes, 2[2] May 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello May 2[2] 1796
                    
                    On the 22d. of the last month I drew on you in favor of Robert Barclay for twenty seven dollars thirty one cents. The present serves to advise you that I have this day drawn on you for one hundred dollars in favor of Messrs. Samuel Howel junr. & Co.
                    
                    Will you be able to give me any information by what conveyance were forwarded the boots, gongs and tea, so as to enable me to trace them? I am with great esteem Dr. Sir Your friend & servt
                    
                        Th: Jefferson
                    
                